04/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: PR 22-0005


                                      PR 22-0005

                                                                          FILED
                                                                           APR 12 2022
                                                                        Bowen Greenwood
 IN RE THE MOTION OF JARRETT LEE HALE                                 Clerk of Supreme Court

 FOR ADMISSION TO THE BAR OF THE STATE                                  O SIt trAr     tana

 OF MONTANA




      Jarrett Lee Hale has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Hale has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jarrett Lee Hale may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 1       day of April, 2022.
    Justices




2